                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


ARTHUR J. ROCQUE, JR., et al.          )
                                       )
      Plaintiffs,                      )
                                       )
                    v.                 ) 2:18-cv-00256-JDL
                                       )
ZETTY, LLC, a/k/a EDGECOMB             )
BOAT WORKS, et al.,                    )
                                       )
      Defendants.                      )

              ORDER ON DEFENDANTS’ MOTION TO AMEND
                PLEADINGS TO ADD COUNTERCLAIMS

      Defendants Zetty, LLC, a/k/a Edgecomb Boat Works, and Mitch Garey

(together, “Zetty”) move to amend the pleadings to add counterclaims against

Plaintiffs Arthur J. Rocque, Jr. and Carol S. Rocque (ECF No. 17). The Rocques sued

Zetty for allegedly negligent work performed on their boat, which resulted in the boat

sinking. Zetty seeks to add counterclaims for breach of contract, unjust enrichment,

and quantum meruit, alleging that the Rocques failed to pay for the portion of Zetty’s

work that is not alleged to have caused the sinking, and that the Rocques have

profited from Zetty’s work by receiving an insurance payment for the boat’s full

market value, which incorporates the value of Zetty’s work. The Rocques oppose the

motion, arguing that the proposed amendment is based on information that has been

known to Zetty all along. The deadline for Zetty to amend its pleading as a matter of

course was October 15, 2018. ECF No. 8 at 2.

      After the time has passed during which a party may amend a pleading as a

matter of course, a party may amend its pleading with leave of the court, which
should be freely given “when justice so requires.”          Fed. R. Civ. P. 15(a)(2).

Accordingly, leave to amend should be granted where there is no “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, [or] undue prejudice to the opposing party by

virtue of allowance of the amendment.” Foman v. Davis, 371 U.S. 178, 182 (1962).

      Here, Zetty’s counterclaims for unpaid invoices for parts and services are

based, in large part, on documents created by Zetty and in Zetty’s possession from

the outset, and therefore should have been known to it at the time of its original

answer. I conclude, however, that, on balance, it is more just to permit the requested

amendment. There is no allegation of bad faith or dilatory conduct by Zetty, discovery

is ongoing, and the Rocques will not suffer substantial prejudice if the amendment is

permitted.   Moreover, the federal rules of procedure “reject the approach that

pleading is a game of skill in which one misstep by counsel may be decisive to the

outcome and accept the principle that the purpose of pleading is to facilitate a proper

decision on the merits.” Cambridge Mut. Ins. Co. v. Patriot Mut. Ins. Co., 323 F. Supp.

2d 108, 110 (D. Me. 2004) (quoting Conley v. Gibson, 355 U.S. 41, 48 (1957)).

      For the foregoing reasons, the Defendants’ Motion to Amend Pleadings to Add

Counterclaims (ECF No. 17) is GRANTED.

      SO ORDERED.

      Dated this 18th day of January, 2019.


                                                        /s/ JON D. LEVY
                                                   CHIEF U.S. DISTRICT JUDGE



                                            2
